Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4). 
Reference character “200” has been used to designate a bounded convex polytope in [0123] and a manufacturing system in [0211].
Reference character “500” has been used to designate a “flow chart 500” in ¶ [0137], a “dual network 500” in ¶ [0141], [0145], and [0153], a “dual neuronal network 500” in ¶ [0152], and a “dual neural network 500” in ¶ [0170] (two instances). 
Reference character “510” has been used to designate a “dual neural network 510”, a “dual skip connection 510”, and a “dual network 510” in ¶ [0137]-[0138] and Fig. 5.
Reference characters "1411" and "1413" have both been used to designate a manufacturing machine in [0211]. The drawings show the characters designate different components of a machine but the specification lacks this distinction.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “506” mentioned in [0141], line 3; “45” and “46” mentioned in [0198].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “221” in Fig. 2; “505” in Fig. 5; “905” and “906” in Fig. 9; “1245” and “1246” in Fig. 12.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4, 8, and 11 are objected to because of the following informalities:  
Claim 4, line 2 recites “are rectified”. It should recite “is a rectified”. 
Claim 8, line 2 and Claim 11, line 2 both recite “a adversarial”. They should recite “an adversarial”. Appropriate correction is required.

Duplicate Claims
Applicant is advised that should claim 7 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the second output value" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets this limitation to mean the second training output.
Claim 6 in lines 3-4 recites: “the second training output value which corresponds to the first training input value.” The limitation lacks antecedent basis. Parent claim 1 recites a second training output and a first training input, but it does not recite a first training input value or a second training output value. Even if the term “value” were removed, the limitation as a whole would still lack antecedent basis because neither parent claim 1 nor claim 6 positively recites the second training output corresponds to the first training input. For purposes of examination, Examiner interprets claim 6 to mean determining a loss function which depends on the determined objective function and the second training output, the second training output corresponding to the first training input.
	Claims 7 and 13 are indefinite because each claim contains a double negative statement which is unclear to the examiner. For purposes of examination, Examiner interprets claims 7 and 13 to mean determining a largest modification magnitude that causes the second training output to correspond to a target output value.
	Claim 9, line 15 recites “the first training input that corresponds to the at least one of the second training outputs”. While “the first training input” by itself has antecedent basis, the limitation as a whole lacks antecedent basis because the claim has not previously recited a first training input corresponding to a second training output. For purposes of examination, Examiner interprets the limitation in claim 9, line 15 to mean the first training input corresponds to a second training output. Claims 10-12 are rejected for failing to cure the deficiencies of claim 9.
Claim 12 in lines 3-4 recites: “the second training output value which corresponds to the first training input value.” The limitation lacks antecedent basis. Parent claim 9 recites at least one second training output and a first training input, but it does not recite a first training input value or a second training output value. Even if the term “value” were removed, the limitation as a whole would still lack antecedent basis because neither parent claim 9 nor claim 12 positively recites the second training output corresponds to the first training input. Furthermore, it is unclear which one of the potentially multiple second training outputs this claim is referring to. For purposes of examination, Examiner interprets claim 12 to mean determining a loss function which depends on the determined objective function and at least one of the second training outputs, the at least one second training output corresponding to the first training input.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

CLAIM 1
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations: 
processing a first training input (Processing is an evaluation mental process which can be reasonably performed in one’s mind or with the aid of pencil and paper.)
processing the first training output  (Processing is an evaluation mental process which can be reasonably performed in one’s mind or with the aid of pencil and paper.)
determining an objective function depending on the second training output, the first training input, and a predetermined modification magnitude, (Determining an objective function is a judgement mental process of selecting an objective function, which can be performed in one’s mind or with the aid of pencil and paper.)
wherein the objective function includes at least a first term and a second term, the first term corresponding to a product of the second training output multiplied by the first training input, the second term corresponding to a dual norm of the first training output weighted by the predetermined modification magnitude, and wherein at least one of the first term and the second term of the objective function is approximated using a random Cauchy projection, the random Cauchy projection being determined by passing a random Cauchy matrix through the… (Mathematical calculation)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements: 
an automated learning system 
a first neural network of the automated learning system, the first neural network having an input layer and an output layer
the input layer receiving the first training input, the output layer outputting a first training output; 
a second neural network of the automated learning system, the second neural network including an input layer and an output layer, the output layer of the first neural network corresponding to the input layer of the second neural network, the input layer of the first neural network corresponding to the output layer of the second neural network, 
the output layer of the second neural network outputting a second training output;
An automated learning system, a first neural network of the automated learning system, and a second neural network of the automated learning system amount to generally linking the abstract ideas to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). Each of the input layer of the first neural network receiving the first training input, the output layer of the first neural network outputting a first training output, and the output layer of the second neural network outputting a second training output amounts to mere data gathering, which is an insignificant extra-solution activity, as discussed in MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. An automated learning system, a first neural network of the automated learning system, and a second neural network of the automated learning system amount to generally linking the abstract ideas to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). Each of the input layer of the first neural network receiving the first training input, the output layer of the first neural network outputting a first training output, and the output layer of the second neural network outputting a second training output amounts to mere data gathering, which is an insignificant extra-solution activity, as discussed in MPEP 2106.05(g). 
As discussed in MPEP 2106.05(d)(II), example (i), the input layer of the first neural network receiving the first training input is well-understood, routine, conventional activity of receiving information over a network. The output layer of the first neural network outputting a first training output and the output layer of the second neural network outputting a second training output are well-understood, routine, conventional activities of transmitting information over a network. The claim is not patent eligible.

CLAIM 2 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the following limitations:  the dual norm is determined by estimating a median with the random Cauchy projection.
The limitation is a mathematical calculation. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exceptions. The claim is not patent eligible.

CLAIM 3 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the following limitations:  the second term is approximated using the random Cauchy projection. The limitation is a mathematical calculation. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exceptions. The claim is not patent eligible.

CLAIM 4 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:  at least one of the first neural network and the second neural network are rectified linear unit (ReLu) network.
	A first neural network, a second neural network, and a rectified linear unit network amount to generally linking the abstract ideas to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exceptions. A first neural network, a second neural network, and a rectified linear unit network amount to generally linking the abstract ideas to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 5 incorporates the rejection of claim 4.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 4 are incorporated. The claim recites: generating the second output value according to a transformation function. This limitation is a mathematical calculation. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:  the second neural network is a ReLu network. A second neural network and a ReLu network amount to generally linking the abstract ideas to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exceptions. A second neural network and a ReLu network amount to generally linking the abstract ideas to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 6 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites:  determining a loss function which depends on the determined objective function and the second training output value which corresponds to the first training input value. This limitation is a judgement mental process of selecting a loss function. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exceptions. The claim is not patent eligible.

CLAIM 7 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites:  determining a largest modification magnitude that does not cause the second training output to not correspond to a target output value. This is a mental process of judging the largest modification magnitude. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exceptions. The claim is not patent eligible.
CLAIM 8 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites:  computing a convex outer bound of a adversarial polytope based on the determined objective function. This limitation is a mathematical calculation. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exceptions. The claim is not patent eligible.
CLAIM 9
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
processing a plurality of first training inputs (Processing is an evaluation mental process which can be reasonably performed in one’s mind or with the aid of pencil and paper.)
processing the first training outputs (Processing is an evaluation mental process which can be reasonably performed in one’s mind or with the aid of pencil and paper.)
determining an objective function depending on at least one of the second training outputs, the first training input that corresponds to the at least one of the second training outputs, and a predetermined modification magnitude, the objective function is determined… (Determining an objective function is a judgement mental process of selecting an objective function, which can be performed in one’s mind or with the aid of pencil and paper.)
using random Cauchy projections, the random Cauchy projections being propagated through the… (Mathematical calculation)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements: 
an automated learning system
a first neural network of the automated learning system and outputting a plurality of first training outputs, the first neural network having an input layer and an output layer, the input layer receiving the first training inputs, the output layer outputting at least one first training output for each of the first training inputs; 
a second neural network of the automated learning system, the second neural network including an input layer and an output layer, the output layer of the first neural network corresponding to the input layer of the second neural network, the input layer of the first neural network corresponding to the output layer of the second neural network, the output layer of the second neural network outputting at least one second training output for each of the first training outputs
An automated learning system, a first neural network of the automated learning system, and a second neural network of the automated learning system amount to generally linking the abstract ideas to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). Each of the input layer of the first neural network receiving the first training inputs, the output layer of the first neural network outputting at least one first training output for each of the first training inputs, and the output layer of the second neural network outputting at least one second training output for each of the first training outputs amounts to mere data gathering, which is an insignificant extra-solution activity, as discussed in MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. An automated learning system, a first neural network of the automated learning system, and a second neural network of the automated learning system amount to generally linking the abstract ideas to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). Each of the input layer of the first neural network receiving the first training inputs, the output layer of the first neural network outputting at least one first training output for each of the first training inputs, and the output layer of the second neural network outputting at least one second training output for each of the first training outputs amounts to mere data gathering, which is an insignificant extra-solution activity, as discussed in MPEP 2106.05(g).
As discussed in MPEP 2106.05(d)(II), example (i), the input layer of the first neural network receiving the first training inputs is well-understood, routine, conventional activity of receiving information over a network. The output layer of the first neural network outputting at least one first training output for each of the first training inputs, and the output layer of the second neural network outputting at least one second training output for each of the first training outputs are well-understood, routine, conventional activities of transmitting information over a network. The claim is not patent eligible.

CLAIM 10 incorporates the rejection of claim 9.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 9 are incorporated. The claim recites: the objective function includes at least a first term and a second term, the first term corresponding to a product of the at least one of the second training outputs multiplied by the corresponding first training input, the second term corresponding to a dual norm of the first training output weighted by the predetermined modification magnitude, and wherein the first term and the second term are approximated using the random Cauchy projections. The limitations are mathematical calculations. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exceptions. The claim is not patent eligible.

CLAIM 11 incorporates the rejection of claim 9.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 9 are incorporated. The claim recites:  computing a convex outer bound of a adversarial polytope based on the determined objective function. This limitation is a mathematical calculation. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exceptions. The claim is not patent eligible.
CLAIM 12 incorporates the rejection of claim 9.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 9 are incorporated. The claim recites:  determining a loss function which depends on the determined objective function and the second training output value which corresponds to the first training input value. This limitation is a judgement mental process of selecting a loss function. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exceptions. The claim is not patent eligible.

CLAIM 13 is directed to a method that implements the same features as the method of claim 7, and is therefore rejected for at least the same reasons therein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Neyshabur et al. (“Stabilizing GAN Training with Multiple Random Projections”) in view of Li et al. (“Nonlinear Estimators and Tail Bounds for Dimension Reduction in                         
                            
                                
                                    l
                                
                                
                                    1
                                
                            
                        
                     Using Cauchy Random Projections”). 

Regarding CLAIM 9, Neyshabur teaches: A method for training an automated learning system, the method comprising: 
processing a plurality of first training inputs with a first neural network of the automated learning system and outputting a plurality of first training outputs, the first neural network having an input layer and an output layer, the input layer receiving the first training inputs, the output layer outputting at least one first training output for each of the first training inputs; (A first neural network is a generator model G(z) which receives noise vector z (P. 3, § 2). The noise vector is a first training input. The generator generates a sample meant to fool the discriminator at its output (P. 1, § 1, ¶ 1). The sample is a first training output. The generator model is a convolutional neural network (P. 4, § 2.3, first sentence). The BRI of “training inputs” and “training outputs” includes inputs and outputs used for training. 
Regarding “an input layer and an output layer”, the generator model inherently includes an input layer and an output layer. Radford et al. (“Unsupervised Representation Learning with Deep Convolutional Generative Adversarial Networks”) provides evidentiary support. On p. 4, both Fig. 1 and its caption teaches an input layer inputting a 100 dimensional uniform distribution Z and an output layer outputting a 64 x 64 pixel image. P. 3 states, “The first layer of the GAN… takes a uniform noise distribution Z as input”.)
processing the first training outputs with a second neural network of the automated learning system, the second neural network including an input layer and an output layer, … the output layer of the second neural network outputting at least one second training output for each of the first training outputs; and (A second neural network includes an array of K discriminator models                         
                            
                                
                                    D
                                
                                
                                    k
                                
                            
                        
                     as taught on p. 3, § 2. Each discriminator receives a sample from the generator at its input, determines if the sample is real data or fake data from the generator, and outputs the result of the determination (P. 1, § 1, ¶ 1). Each discriminator is a convolutional neural network (P. 4, § 2.3, first and last sentences). A second training output is the discriminator’s result of the determination on the sample/first training output.
Regarding “an input layer and an output layer”, the discriminator model inherently includes an input layer and an output layer. O’Shea et al. (“An Introduction to Convolutional Neural Networks”) provides evidentiary support. On pp. 4-5, § 2.1, both Fig. 2 and the numbered list below it teaches an input layer inputting the pixel values of an image and an output layer outputting classification scores.)
the output layer of the first neural network corresponding to the input layer of the second neural network, (The output of the generator is input to each discriminator, as taught on p. 3, § 2. The layers are inherent as discussed above. Radford provides evidentiary support for the output layer of the generator, and O’Shea provides evidentiary support for the input layer of the discriminator.)
the input layer of the first neural network corresponding to the output layer of the second neural network, (Under the BRI of “corresponding to”, the input layer of the first neural network which inputs the noise vector z “corresponds to” the output layer of the second neural network which outputs                         
                            
                                
                                    D
                                
                                
                                    k
                                
                            
                            (
                            
                                
                                    W
                                
                                
                                    k
                                
                                
                                    T
                                
                            
                            G
                            
                                
                                    z
                                
                            
                            )
                        
                      because they are processed in the same composite function, as taught on p. 3, § 2 and Equation 2. The layers are inherent as discussed above. Radford provides evidentiary support for the input layer of the generator, and O’Shea provides evidentiary support for the output layer of the discriminator.)
determining an objective function depending on at least one of the second training outputs, the first training input that corresponds to the at least one of the second training outputs, and a predetermined modification magnitude, wherein the objective function is determined using random… projections, the random… projections being propagated through the second neural network. (“Determining” is taught by the authors deriving Equation 2 by introducing                         
                            
                                
                                    W
                                
                                
                                    k
                                
                                
                                    T
                                
                            
                        
                     into Equation 1 (See p. 3, § 1 and the paragraph above § 1.1 on p. 2). An objective function is Equation 2 on p. 3. The second addition term includes the second training output                         
                            
                                
                                    D
                                
                                
                                    k
                                
                            
                            (
                            
                                
                                    W
                                
                                
                                    k
                                
                                
                                    T
                                
                            
                            G
                            
                                
                                    z
                                
                            
                            )
                        
                     and the first training input                         
                            z
                        
                    , The objective function uses random projections                         
                            
                                
                                    W
                                
                                
                                    k
                                
                                
                                    T
                                
                            
                        
                    . Random projections are further taught on p. 2, in the paragraph above § 1.1; and p. 3, bottom paragraph. The claim language requires the objective function depend on at least one of: the second training outputs, the first training input, and a predetermined modification magnitude.)
Neyshabur teaches random projections but does not explicitly teach they are random Cauchy projections
But Li teaches: random Cauchy projections (P. 2497, Abstract, first sentence; and § 1, first paragraph.)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used Li’s random Cauchy projections in place of Neyshabur’s random Gaussian projections. A motivation for the combination is that using Cauchy projections and the l1 norm are used for dimension reduction. (Li, Abstract and introduction on p. 2497)

Regarding CLAIM 12, the combination of Neyshabur and Li teaches: The method of claim 9, 
Neyshabur teaches: further comprising: determining a loss function which depends on the determined objective function and the second training output value which corresponds to the first training input value. (“Determining” is taught by the authors deriving Equation 2 by introducing                         
                            
                                
                                    W
                                
                                
                                    k
                                
                                
                                    T
                                
                            
                        
                     into Equation 1 (See p. 3, § 1 and the paragraph above § 1.1 on p. 2). Equation 2 on p. 3 is both a loss function and an objective function. It contains the second training output value                         
                            
                                
                                    D
                                
                                
                                    k
                                
                            
                            (
                            
                                
                                    W
                                
                                
                                    k
                                
                                
                                    T
                                
                            
                            G
                            
                                
                                    z
                                
                            
                            )
                        
                    , which is the discriminator’s result of the determination on the sample (P. 1, § 1, ¶ 1).)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Neyshabur et al. (“Stabilizing GAN Training with Multiple Random Projections”) in view of Li et al. (“Nonlinear Estimators and Tail Bounds for Dimension Reduction in                         
                            
                                
                                    l
                                
                                
                                    1
                                
                            
                        
                     Using Cauchy Random Projections”) and Fernandez Martinez (US 20110307438 A1). 

Regarding CLAIM 11, the combination of Neyshabur and Li teaches: The method of claim 9, 
	Neyshabur teaches adversarial and the determined objective function. However, neither Neyshabur nor Li explicitly teaches: further comprising: computing a convex outer bound of a  polytope based on .
	But Fernandez Martinez teaches: further comprising: computing a convex outer bound of a  polytope based on . (¶ [0138] teaches using a convex polytope as lower and upper bounding constraints around a search space. ¶ [0137] teaches lower and upper bounds are based on prior knowledge of the smallest and largest allowable or expected properties.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have circumscribed Neyshabur’s objective function outputs using Fernandez Martinez’s convex polytope. A motivation for the combination is to establish a boundary around the largest allowable or expected property (Fernandez Martinez, ¶ [0137]), those properties being Neyshabur’s GAN parameters.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Papernot et al. (“Distillation as a Defense to Adversarial Perturbations against Deep Neural Networks”) teaches a defensive mechanism called defensive distillation to reduce the effectiveness of adversarial samples on DNNs. As shown by Fig. 5 on p. 588, the system contains a first network and a second network. P. 585, col. 1 teaches an adversarial perturbation                 
                    δ
                    X
                
             and an optimization problem in Equation 1. Fawzi et al. (“Analysis of classifiers’ robustness to adversarial perturbations”) teaches an adversarial perturbation called                  
                    
                        
                            Δ
                        
                        
                            a
                            d
                            v
                        
                    
                    
                        
                            x
                            ;
                            f
                        
                    
                
            , the norm of the smallest perturbation that switches the sign of a classifier. Livni et al. (“A Simple Geometric Interpretation of SVM using Stochastic Adversaries”) teaches a minimax framework for classification that considers stochastic adversarial perturbations to the training data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H.J./Examiner, Art Unit 2127                                                                                                                                                                                         
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127